UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 To FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to HIGH PERFORMANCE BEVERAGES COMPANY (Exact name of small business issuer as specified in its charter) Nevada 333-170393 27-3566307 (State or other jurisdiction of incorporation or organization) (Commission file number) (IRS Employer Identification Number) 5137 E. Armor St., Cave Creek, AZ 85331 (Address of principal executive office) (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:121,407,603 shares of Common Stock as of December 30, 2013. Explanatory Note The purpose of this Amendment No. 3 toHigh Performance Beverages Company’s Quarterly Report on Form 10-Q for the quarterly period ended October 31, 2013, filed with the Securities and Exchange Commission onDecember 31, 2013, as amended(the “Form 10-Q”), is solely to correct the check boxeson the cover page of the Form 10-Q to indicate that the Registrant has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, which was originally inadvertently and incorrectly checked “No” and to indicate that the Registrant has complied with Rule 405 of Regulation S-T in connection with the filings of the InteractiveData Files for the financial statements contained in the Registrant's Quarterly Reports on Forms 10-Q for the periods endedJanuary 31 and April 30, 2013 on January 31, 2014. No other changes have been made to the Form 10-Q. This Amendment No.3 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. 2 Item 6. Exhibits and Reports of Form8-K (a) Exhibits Certifications pursuant to Section302 of Sarbanes Oxley Act of 2002 Certifications pursuant to Section906 of Sarbanes Oxley Act of 2002 3 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HIGH PERFORMANCE BEVERAGE COMPANY (Registrant) /s/ Toby McBride Toby McBride Title: President and Chief Financial Officer January 31, 2014 4
